Citation Nr: 0922292	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for right hand 
condition, to include Raynaud's phenomenon.

2.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 
and from December 1978 to February 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in December 2005.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The Board remanded this case for further development in March 
2006 and August 2008.


FINDINGS OF FACT

1.	The evidence of record does not establish that the Veteran 
contracted a right hand condition, to include Raynaud's 
phenomenon in service, or that this condition is causally 
related to his military service.

2.	The evidence of record does not establish that the Veteran 
contracted hepatitis C in service, or that this condition 
is causally related to his military service.




CONCLUSION OF LAW

1.	Right hand condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

VA satisfied the notice requirements of the VCAA by means of 
a June 2002 letter, with regards to just the hepatitis C 
claim, and a July 2003 letter, which covered both claims.  
These letters informed the Veteran of the types of evidence 
not of record needed to substantiate his claims and also 
informed him of the division of responsibility between the 
Veteran and VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in May 2006 and 
October 2006 letters.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private treatment records, the results of 
an April 2008 VA medical examination, various medical 
articles, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Right Hand Condition

The April 2008 VA medical examiner found the Veteran's 
vasoconstriction with paresthesias upon cold exposure fell 
short of the criteria to establish Raynaud's phenomenon.  
However, VA treatment records from August 2004 note that the 
Veteran "is being treated and/or has" Raynaud's phenomenon.  
The Veteran's claim for a right hand condition was filed in 
August 2002.  Under McClain, the VA records are sufficient to 
satisfy the current disability requirement of Hickson element 
(1).

The second Hickson requirement is an in-service incurrence or 
aggravation of a disease or injury.  Service treatment 
records from January 1979 diagnosed with Raynaud's 
Phenomenon, secondary to early collagen vascular disease, and 
released from service.  Therefore, Hickson element (2) has 
been met.

The third and final requirement under Hickson is a medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  The evidence of record 
does not include a nexus opinion connecting the Veteran's 
current right hand condition and his military service.  The 
April 2008 VA medical examiner opined that there was no 
connection with an underlying connective tissue disorder.  No 
other medical opinion has been offered.  Therefore, Hickson 
element (3) has not been met and the claims fail on that 
basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right hand 
condition.  The benefit sought on appeal is accordingly 
denied.

Hepatitis C

The first requirement of service connection under Hickson is 
a diagnosis of a current disability.  The Veteran was 
diagnosed with Hepatitis C in 2001.  Thus, Hickson element 
(1) has been met.

Hickson element (2) requires an in-service incurrence or 
aggravation of a disease or injury.  Neither the Veteran's 
May 1978 separation examination nor his service treatment 
records include reference to hepatitis C.  In fact, the first 
evidence of record that mentions a diagnosis of hepatitis C 
is a letter from his private physician from April 2002 and VA 
medical records from December 2005 note "a history of 
hepatitis C diagnosed back in 2001," more than twenty years 
after the Veteran's military service.  The Veteran testified 
that he believes he contracted hepatitis C while in service 
through inoculations or through coming in contact with the 
blood of other military personnel while he had a laceration 
on his skull and a laceration on his finger.  These are not 
known risk factors for hepatitis C.  After reviewing the 
claims folder, the April 2008 VA medical examiner 
specifically noted, "to this day there has not been any 
medical evidence that the use of airguns for inoculation is a 
risk factor for hepatitis C."  By contrast, a private 
surgical pathology report from November 2001 report a history 
of intravenous drug use, which is a known risk factor for 
hepatitis C, "11-25 yrs ago."  The evidence does not show 
in-service incurrence or aggravation of hepatitis C and 
therefore fails to meet the requirements of Hickson element 
(2) and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for hepatitis C.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service connection for right hand condition, 
to include Reynaud's phenomenon is denied.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


